OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)New Century Portfolios By (Signature and Title)* /s/ Nicole M. Tremblay Nicole M. Tremblay, President Date July 23, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A New Century Portfolios' Form N-PX (Annual Proxy Voting Record)(07/01/12 - 06/30/13) New Century Portfolios New Century Capital Portfolio Ticker: NCCPX Proxy Voting Record: 07/01/12 - 06/30/13 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute n/a n/a 10/9/2012 Election of Governors Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2012. Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Other Matters. Issuer Yes For For Fidelity Select Software and Computer Services Portfolio FSCSX 316390-822 5/14/2013 Elect Directors Issuer Yes For For Fidelity Select Software and Computer Services Portfolio FSCSX 316390-822 5/14/2013 To approve a management contract between the fund and Fidelity SelectCo, LLC Issuer Yes For For Fidelity Select Utilities Portfolio FSUTX 316390-509 5/14/2013 Elect Directors Issuer Yes For For Fidelity Select Utilities Portfolio FSUTX 316390-509 5/14/2013 To approve a management contract between the fund and Fidelity SelectCo, LLC Issuer Yes For For Fidelity Select Health Care Portfolio FSPHX 316390-301 5/14/2013 Elect Directors Issuer Yes For For Fidelity Select Health Care Portfolio FSPHX 316390-301 5/14/2013 To approve a management contract between the fund and Fidelity SelectCo, LLC Issuer Yes For For Fidelity Select Health Care Portfolio FSPHX 316390-301 5/14/2013 Shareholder proposal requesting that the Board of Trustees institute procedures to prevent holding investments in companies that, in management's judgment, substantially contribute to genocide or crimes against humanity. Security Holder Yes Against For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Elect Directors Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Revise the fundamental policy relating to borrowing, concentration of investments, lending, real estate and commodities, senior securities, and underwriting. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Remove the fundamental policy relating to diversification of investments. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Convert the fund's investment objective from fundamental to non-fundamental Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Approve a change in the fund's investment objective. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 To approve an agreement and plan of reorganization that provides for the reorganization of a fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. Issuer Yes For For Oppenheimer Developing Markets Fund Class Y ODVYX 683974-505 6/21/2013 Elect Directors Issuer Yes For For Oppenheimer Developing Markets Fund Class Y ODVYX 683974-505 6/21/2013 Revise the fundamental policy relating to borrowing, concentration of investments, lending, real estate and commodities, senior securities, and underwriting. Issuer Yes For For Oppenheimer Developing Markets Fund Class Y ODVYX 683974-505 6/21/2013 Remove the fundamental policy relating to diversification of investments. Issuer Yes For For Oppenheimer Developing Markets Fund Class Y ODVYX 683974-505 6/21/2013 Convert the fund's investment objective from fundamental to non-fundamental Issuer Yes For For Oppenheimer Developing Markets Fund Class Y ODVYX 683974-505 6/21/2013 Approve a change in the fund's investment objective. Issuer Yes For For Oppenheimer Developing Markets Fund Class Y ODVYX 683974-505 6/21/2013 To approve an agreement and plan of reorganization that provides for the reorganization of a fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. Issuer Yes For For New Century Portfolios New Century Balanced Portfolio Ticker: NCIPX Proxy Voting Record: 07/01/12 - 06/30/13 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute n/a n/a 10/9/2012 Election of Governors Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2012. Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Other Matters. Issuer Yes For For Loomis Sayles Global Bond I LSGBX 543495-782 3/18/2013 Elect Directors Issuer Yes For For Loomis Sayles Institutional High Income I LSHIX 543495-600 3/18/2013 Elect Directors Issuer Yes For For Loomis Sayles Bond I LSBDX 543495-840 3/18/2013 Elect Directors Issuer Yes For For Fidelity Select Utilities Portfolio FSUTX 316390-509 5/14/2013 Elect Directors Issuer Yes For For Fidelity Select Utilities Portfolio FSUTX 316390-509 5/14/2013 To approve a management contract between the fund and Fidelity SelectCo, LLC. Issuer Yes For For Fidelity Select Health Care Portfolio FSPHX 316390-301 5/14/2013 Elect Directors Issuer Yes For For Fidelity Select Health Care Portfolio FSPHX 316390-301 5/14/2013 To approve a management contract between the fund and Fidelity SelectCo, LLC. Issuer Yes For For Fidelity Select Health Care Portfolio FSPHX 316390-301 5/14/2013 Shareholder proposal requesting that the Board of Trustees institute procedures to prevent holding investments in companies that, in management's judgment, substantially contribute to genocide or crimes against humanity. Security Holder Yes Against For New Century Portfolios New Century Opportunistic Portfolio Ticker: NCAPX Proxy Voting Record: 07/01/12 - 2/28/13* (*the Fund was merged into New Century Capital Portfolio) Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Brown Advisory Growth Equity Institutional Shares BIAGX 74316J-201 9/26/2012 To approve an Agreement and Plan of Reorganization Issuer Yes For For Brown Advisory Growth Equity Institutional Shares BIAGX 74316J-201 9/26/2012 To approve a Manager of Managers Arrangement Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Election of Governors Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2012. Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Other Matters. Issuer Yes For For New Century Portfolios New Century International Portfolio Ticker: NCFPX Proxy Voting Record: 07/01/12 - 06/30/13 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute n/a n/a 10/9/2012 Election of Governors Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2012. Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Other Matters. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Elect Directors Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Revise the fundamental policy relating to borrowing, concentration of investments, lending, real estate and commodities, senior securities, and underwriting. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Remove the fundamental policy relating to diversification of investments. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Convert the fund's investment objective from fundamental to non-fundamental Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 Approve a change in the fund's investment objective. Issuer Yes For For Oppenheimer International Growth Fund Class Y OIGYX 68380L-407 6/21/2013 To approve an agreement and plan of reorganization that provides for the reorganization of a fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. Issuer Yes For For HarborInternational Fund Institutional HAINX 411511-306 6/25/2013 To approve a new advisory agreement with Harbor Capital Advisors, Inc., the funds' current investment adviser, as a result of a proposed transaction involving the sale of Harbor Capital Advisors' parent company Issuer Yes For For HarborInternational Fund Institutional HAINX 411511-306 6/25/2013 To approve an amended and restated agreement and declaration of trust for Harbor Funds Issuer Yes For For New Century Portfolios New Century Alternative Strategies Portfolio Ticker: NCHPX Proxy Voting Record: 07/01/12 - 06/30/13 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Marketfield Fund MFLDX 89833W-865 09/20/12 To approve an Agreement and Plan of Regoranizationwhich providesfor: (a) the transfer of all the assets and liabilities of the Marketfield Fund to the MainStay Marketfield Fund (the "Acquiring Fund"), and (b) the distributionof the Class I shares of the Acquiring Fund Pro Rata by Marketfield Fund to its shareholders in complete liquidation of the Marketfield Fund. Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Election of Governors Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2012. Issuer Yes For For Investment Company Institute n/a n/a 10/9/2012 Other Matters. Issuer Yes For For Oppenheimer Steelpath MLP Select 40 Fund Class I MLPTX 858268-B11 11/16/2012 Elect Directors Issuer Yes For For Oppenheimer Steelpath MLP Select 40 Fund Class I MLPTX 858268-204 11/16/2012 To approve a new investment advisory agreement Issuer Yes For For Oppenheimer Steelpath MLP Select 40 Fund Class I MLPTX 858268-204 11/16/2012 Remove the Fund's fundamental 80% investment policy. Issuer Yes For For Oppenheimer Steelpath MLP Select 40 Fund Class I MLPTX 858268-204 11/16/2012 Revise the fundamental policies relating to borrowing, concentration of investments, lending, real estate and commodities, senior securities and underwriting. Issuer Yes For For Oppenheimer Steelpath MLP Select 40 Fund Class I MLPTX 858268-204 11/16/2012 Remove the fundamental policiy relating to diversification of investments. Issuer Yes For For Oppenheimer Steelpath MLP Select 40 Fund Class I MLPTX 858268-204 11/16/2012 To amend and restate the Trust's Agreement and Declaration of Trust Issuer Yes For For Gateway Fund Class A GATEX 367829-207 3/18/2013 Elect Directors Issuer Yes For For Eaton Vance Enhanced Equity Income Fund II EOS 278277-108 4/19/2013 Elect Directors Issuer Yes For For Eaton Vance Risk-Managed Dividend Equity Income Fund ETJ 27829G-106 4/19/2013 Elect Directors Issuer Yes For For ING Global Real Estate Fund Class I IGLIX 44980Q-302 5/13/2013 To approve a new investment advisory agreement for the fund with ING Investments propted by the IPO, and to approve, under certain circumstances, any future advisory agreements propted by change of control events that occur as part of the separation plan. Issuer Yes For For ING Global Real Estate Fund Class I IGLIX 44980Q-302 5/13/2013 Elect Directors Issuer Yes For For ING Global Real Estate Fund Class I IGLIX 44980Q-302 5/13/2013 To approve a modification to the current manager-of-managers policy to permit ING Investments, subject to prior approval by the Board, to enter into and materially amend agreements without obtaining the approval of such fund's shareholders. Issuer Yes For For
